Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4, line 3; claim 11, line 3 is objected to because of the following informalities:  “between first radial opening” should be - -between the first radial opening- -.  Appropriate correction is required.
Claim 11, line 2-3 is objected to because of the following informalities:  “wherein a second combustion zone length” should be - -wherein the second combustion zone length- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 8-9, 11is/are rejected under 35 U.S.C. 103 as being unpatentable over Crothers et al (US 20150219336 as referenced in OA dated 10/12/2021) in view of Burd et al (US 20070125093) and Lemon et al (US 20180328588 as referenced in OA dated 5/5/2021).

    PNG
    media_image1.png
    865
    808
    media_image1.png
    Greyscale

Annotated Figure 2 of Crothers et al (US 20150219336 as referenced in OA dated 10/12/2021)

    PNG
    media_image2.png
    406
    485
    media_image2.png
    Greyscale

Annotated Figure 2 of Lemon et al (US 20180328588 as referenced in OA dated 5/5/2021)

Regarding claim 1, Crothers discloses a combustor (Figure 2; 42) comprising: 
an end cover (Figure 2; 62) defining a forward end (The forward end of the combustor) of the combustor; 
a combustion liner (Figure 2; 72 and 74) having an upstream end and a downstream end (The upstream end of Figure 2; 72 and downstream end of Figure 2; 74); 
a bundled tube fuel nozzle assembly (The assembly of Figure 5; 70) comprising a plurality of bundled tube fuel nozzles (Figure 5; 70) fluidly coupled to the end cover at the upstream end of the combustion liner and extending to a plurality of outlets (The outlets in Figure 7; 106 for 108) in a cap plate (Figure 7; 106), the cap plate defining a diameter (The diameter of Figure 5; 106) of the bundled tube fuel nozzle assembly; 
a plurality of fuel injectors (Figure 2; 128) coupled to the combustion liner and disposed downstream from the plurality of bundled fuel nozzles and upstream from an aft frame (Annotated Figure 2; labeled aft frame which is the portion of Figure 2; 74 which connects to 48.), the aft frame coupled to the downstream end of the combustion liner; 
wherein the combustion liner defines a combustion zone (The combustion zone defined by Annotated Figure 2; labeled first and second combustion zone length) between the plurality of outlets and the aft frame through which combustion gases travel over a total time period (The total time period for the gases to travel over the combustion zone), the combustion zone comprising: 
a first combustion zone (The combustion zone defined by Annotated Figure 2; labeled first combustion zone length) defined between the plurality of outlets and the plurality of fuel injectors through which the combustion gases from the plurality of bundled tube fuel nozzles flow over a first portion of the total time period (The time period to flow over the first combustion zone), the first combustion zone defining a first combustion zone length (Annotated Figure 2; labeled first combustion zone length); 
a second combustion zone (The combustion zone defined by Annotated Figure 2; labeled second combustion zone length) defined between the plurality of fuel injectors and the aft frame through which the combustion gases from the plurality of bundled tube fuel nozzles and the plurality of fuel injectors flow over a second portion of the total time period (The time period to flow over the second combustion zone), the second combustion zone defining a second combustion zone length (Annotated Figure 2; labeled second combustion zone length).
Crothers does not disclose wherein the first combustion zone length is between about 45% and about 80% of the diameter of the bundled tube fuel nozzle assembly, and wherein the second combustion zone length is between about 120% and about 180% of the diameter of the bundled tube fuel nozzle assembly, and wherein the second portion of the total time period is between about 30% and about 50% of the total time period.
However, Burd teaches a combustor (Figure 2; 10) comprising: 
a combustion liner (Figure 2; 34 or 32) having an upstream end and a downstream end (The upstream and downstream ends of the liner); 
a cap plate (Figure 2; 36) defining a height (Figure 2; H1) of a fuel nozzle assembly (Figure 2; 40, 42, 36);
wherein the combustion liner defines a combustion zone (The combustion zone defined by Figure 1; H1 and L) between an outlet (The outlet of Figure 2; 42) of the fuel nozzle assembly and an end (The end of the combustor where Figure 2; L ends) through which combustion gases (The combustion gases in Paragraph 0003) travel over a total time period (The residence time of Paragraph 0040), the combustion zone comprising: 
a combustion zone length (Figure 1; L); and 
teaches in Paragraph 0019 that the combustion zone length in relation to the height (in the context of Crothers this is the diameter of the bundled tube fuel nozzle assembly) is a results effective variable that controls emissions (Paragraph 0019 states that L/H3 and H1/H3 are results-effective variables that control emissions, so that each of L, H1, and H3 is a results-effective variable that controls emissions, thus the ratio of L/H1 is also a results-effective variable that controls emissions.  Also, L/H3 and H1/H3 are each a results-effective variable that controls emissions, so that dividing L/H3 by H1/H3 which results in L/H1 is also a results-effective variable that controls emissions) and in Paragraph 0041 that H1 and L are results-effective variable that controls residence time of a combustion zone (Paragraph 0041 states the volume of a combustor is a result-effective variable which controls residence time and one of ordinary skill would know that H1 and L directly affect the volume of the combustor) which is also a results-effective variable that controls emissions.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the combustion zone length in relation to the diameter of the fuel nozzle assembly is a results-effective variable that controls emissions.  Thus, the claimed limitation of wherein the first combustion zone length is between about 45% and about 80% of the diameter of the bundled tube fuel nozzle assembly, and wherein the second combustion zone length is between about 120% and about 180% of the diameter of the bundled tube fuel nozzle assembly is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Crothers wherein the first combustion zone length is between about 45% and about 80% of the diameter of the bundled tube fuel nozzle assembly, and wherein the second combustion zone length is between about 120% and about 180% of the diameter of the bundled tube fuel nozzle assembly in order to optimize the emissions in both the first and second combustion zones (The modification has the first combustion zone length between about 45% and about 80% of the diameter of the bundled tube fuel nozzle assembly and the second combustion zone between about 120% and about 180% of the diameter of the bundled tube fuel nozzle assembly).
Crothers in view of Burd does not teach wherein the second portion of the total time period is between about 30% and about 50% of the total time period.
However, Lemon teaches a combustor (Figure 1; 24) comprising: 
an end cover (Figure 2; 126) defining a forward end (The forward end of the combustor) of the combustor; 
a combustion liner (Figure 2; 112) having an upstream end and a downstream end (The upstream and downstream ends of the liner); 
a fuel nozzle assembly (The assembly for Figure 2; 122) comprising a plurality of fuel nozzles (Figure 2; 122) fluidly coupled to the end cover at the upstream end of the combustion liner and extending to a plurality of outlets in a cap plate (The outlets in Figure 2; 128 for 122), 
a plurality of fuel injectors (Figure 2; 300) coupled to the combustion liner and disposed downstream from the plurality of fuel nozzles and upstream from an aft frame (Figure 2; 118), the aft frame coupled to the downstream end of the combustion liner; 
wherein the combustion liner defines a combustion zone (The combined zone of Annotated Figure 2; labeled first combustion zone length and second combustion zone length) between the plurality of outlets and the aft frame through which combustion gases travel over a total time period (The time period to travel over Annotated Figure 2; labeled first combustion zone length and second combustion zone length), the combustion zone comprising: 
a first combustion zone (The zone defined by Annotated Figure 1; labeled first combustion zone) defined between the plurality of outlets and the plurality of fuel injectors through which the combustion gases from the plurality of bundled tube fuel nozzles flow over a first portion of the total time period, the first combustion zone defining a first combustion zone length (Annotated Figure 1; labeled first combustion zone); 
a second combustion zone (The zone defined by Annotated Figure 1; labeled second combustion zone) defined between the plurality of fuel injectors and the aft frame through which the combustion gases from the plurality of bundled tube fuel nozzles and the plurality of fuel injectors flow over a second portion of the total time period, the second combustion zone defining a second combustion zone length (Annotated Figure 1; labeled second combustion zone) which is longer than the first combustion zone length; and
teaches in paragraph 0005 that the time in a second combustion zone relative to the total time in a first combustion zone and the second combustor zone is a results effective variable that controls emission (Paragraph 0005 states that the time in the second combustion zone is less than the time in a first combustion zone, so that the second combustion zone is at least less than 50% of the total time in the first and second combustion zones).  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the time in a second combustion zone relative to the total time in a first combustion zone and the second combustor zone is a results effective variable that controls emission.  Thus, the claimed limitation of wherein the second portion of the total time period is between about 30% and about 50% of the total time period is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Crothers in view of Burd wherein the second portion of the total time period is between about 30% and about 50% of the total time period in order to optimize emissions (The modification has the second portion of the total time period is between about 30% and about 50% of the total time period).
Regarding claim 2, Crothers in view of Burd and Lemon teaches the invention as claimed.
Crothers further discloses an outer sleeve (Figure 2; 80 and 76) surrounding at least a portion of the combustion liner; wherein the combustion liner defines a first radial opening (The opening in Figure 18; 72 for 130) downstream from the plurality of bundled tube fuel nozzles; wherein the outer sleeve defines a second radial opening (The opening in Figure 18; 80 for 130); wherein the second radial opening is 18501846-US-1/GEC-1485 aligned with the first radial opening; and wherein a fuel injector (Figure 18; 130) of the plurality of fuel injectors extends through the first radial opening and the second radial opening.
Regarding claim 4, Crothers in view of Burd and Lemon teaches the invention as claimed.
Crothers further discloses wherein the first combustion zone length is defined between the plurality of outlets and the first radial opening (The first combustion zone length between the outlets and first radial opening), and wherein the second combustion zone length is defined between the first radial opening and the aft frame (The second combustion zone length between the first radial opening and aft frame).
Regarding claim 8, Crothers discloses a gas turbine (Figure 1; 10) comprising: 
a compressor (Figure 1; 14); 
a turbine (Figure 1; 14); and 
a combustor (Figure 2; 42) disposed downstream from the compressor and upstream from the turbine, the combustor comprising: 
an end cover (Figure 2; 62) defining a forward end (The forward end of the combustor) of the combustor;  19501846-US-1/GEC-1485 
a combustion liner (Figure 2; 72 and 74) having an upstream end and a downstream end (The upstream end of Figure 2; 72 and downstream end of Figure 2; 74);
a bundled tube fuel nozzle assembly (The assembly of Figure 5; 70) comprising a plurality of bundled tube fuel nozzles (Figure 5; 70) fluidly coupled to the end cover at the upstream end of the combustion liner and extending to a plurality of outlets (The outlets in Figure 7; 106 for 108) in a cap plate (Figure 7; 106), the cap plate defining a diameter (The diameter of Figure 5; 106) of the bundled tube fuel nozzle assembly; 
a plurality of fuel injectors (Figure 2; 128) coupled to the combustion liner and disposed downstream from the plurality of bundled fuel nozzles and upstream from an aft frame (Annotated Figure 2; labeled aft frame which is the portion of Figure 2; 74 which connects to 48.) the aft frame coupled to the downstream end of the combustion liner; 
wherein the combustion liner defines a combustion zone (The combustion zone defined by Annotated Figure 2; labeled first and second combustion zone length) between the plurality of outlets and the aft frame through which combustion gases travel over a total time period (The total time period for the gases to travel over the combustion zone), the combustion zone comprising: 
a first combustion zone (The combustion zone defined by Annotated Figure 2; labeled first combustion zone length) defined between the plurality of outlets and the plurality of fuel injectors through which the combustion gases from the plurality of bundled tube fuel nozzles flow over a first portion of the total time period (The time period to flow over the first combustion zone), the first combustion zone defining a first combustion zone length (Annotated Figure 2; labeled first combustion zone length); 
a second combustion zone (The combustion zone defined by Annotated Figure 2; labeled second combustion zone length) defined between the plurality of fuel injectors and the aft frame through which the combustion gases from the plurality of bundled tube fuel nozzles and the plurality of fuel injectors flow over a second portion of the total time period (The time period to flow over the second combustion zone), the second combustion zone defining a second combustion zone length (Annotated Figure 2; labeled second combustion zone length).
Crothers does not disclose wherein the first combustion zone length is between about 45% and about 80% of the diameter of the bundled tube fuel nozzle assembly, and wherein the second combustion zone length is between about 120% and about 180% of the diameter of the bundled tube fuel nozzle assembly, and wherein the second portion of the total time period is between about 30% and about 50% of the total time period.
However, Burd teaches a gas turbine (Figure 1; 2) comprising: 
a compressor (Figure 1; 12); 
a turbine (Figure 1; 14); and 
a combustor (Figure 1; 10) disposed downstream from the compressor and upstream from the turbine, the combustor comprising: 
a combustion liner (Figure 2; 34 or 32) having an upstream end and a downstream end (The upstream and downstream ends of the liner); 
a cap plate (Figure 2; 36) defining a height (Figure 2; H1) of a fuel nozzle assembly (Figure 2; 40, 42, 36);
wherein the combustion liner defines a combustion zone (The combustion zone defined by Figure 1; H1 and L) between an outlet (The outlet of Figure 2; 42) of the fuel nozzle assembly and an end (The end of the combustor where Figure 2; L ends) through which combustion gases (The combustion gases in Paragraph 0003)  travel over a total time period (The residence time of Paragraph 0040), the combustion zone comprising: 
a combustion zone length (Figure 1; L); and
teaches in Paragraph 0019 that the combustion zone length in relation to the height (in the context of Crothers this is the diameter of the bundled tube fuel nozzle assembly) is a results effective variable that controls emissions (Paragraph 0019 states that L/H3 and H1/H3 are results-effective variables that control emissions, so that each of L, H1, and H3 is a results-effective variable that controls emissions, thus the ratio of L/H1 is also a results-effective variable that controls emissions.  Also, L/H3 and H1/H3 are each a results-effective variable that controls emissions, so that dividing L/H3 by H1/H3 which results in L/H1 is also a results-effective variable that controls emissions) and in Paragraph 0041 that H1 and L are results-effective variable that controls residence time of a combustion zone (Paragraph 0041 states the volume of a combustor is a result-effective variable which controls residence time and one of ordinary skill would know that H1 and L directly affect the volume of the combustor) which is also a results-effective variable that controls emissions.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the combustion zone length in relation to the diameter of the fuel nozzle assembly is a results-effective variable that controls emissions.  Thus, the claimed limitation of wherein the first combustion zone length is between about 45% and about 80% of the diameter of the bundled tube fuel nozzle assembly, and wherein the second combustion zone length is between about 120% and about 180% of the diameter of the bundled tube fuel nozzle assembly is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Crothers wherein the first combustion zone length is between about 45% and about 80% of the diameter of the bundled tube fuel nozzle assembly, and wherein the second combustion zone length is between about 120% and about 180% of the diameter of the bundled tube fuel nozzle assembly in order to optimize emissions in both the first and second combustion zones (The modification has the first combustion zone length between about 45% and about 80% of the diameter of the bundled tube fuel nozzle assembly and the second combustion zone length between about 120% and about 180% of the diameter of the bundled tube fuel nozzle assembly).
Crothers in view of Burd does not teach wherein the second portion of the total time period is between about 30% and about 50% of the total time period.
However, Lemon teaches a combustor (Figure 1; 24) of a gas turbine (Figure 1; 10) comprising: 
an end cover (Figure 2; 126) defining a forward end (The forward end of the combustor) of the combustor; 
a combustion liner (Figure 2; 112) having an upstream end and a downstream end (The upstream and downstream ends of the liner); 
a fuel nozzle assembly (The assembly for Figure 2; 122) comprising a plurality of fuel nozzles (Figure 2; 122) fluidly coupled to the end cover at the upstream end of the combustion liner and extending to a plurality of outlets in a cap plate (The outlets in Figure 2; 128 for 122), 
a plurality of fuel injectors (Figure 2; 300) coupled to the combustion liner and disposed downstream from the plurality of fuel nozzles and upstream from an aft frame (Figure 2; 118), the aft frame coupled to the downstream end of the combustion liner; 
wherein the combustion liner defines a combustion zone (The combined zone of Annotated Figure 2; labeled first combustion zone length and second combustion zone length) between the plurality of outlets and the aft frame through which combustion gases travel over a total time period (The time period to travel over Annotated Figure 2; labeled first combustion zone length and second combustion zone length), the combustion zone comprising: 
a first combustion zone (The zone defined by Annotated Figure 1; labeled first combustion zone) defined between the plurality of outlets and the plurality of fuel injectors through which the combustion gases from the plurality of bundled tube fuel nozzles flow over a first portion of the total time period, the first combustion zone defining a first combustion zone length (Annotated Figure 1; labeled first combustion zone); 
a second combustion zone (The zone defined by Annotated Figure 1; labeled second combustion zone) defined between the plurality of fuel injectors and the aft frame through which the combustion gases from the plurality of bundled tube fuel nozzles and the plurality of fuel injectors flow over a second portion of the total time period, the second combustion zone defining a second combustion zone length (Annotated Figure 1; labeled second combustion zone) which is longer than the first combustion zone length; and
 teaches in paragraph 0005 that the time in a second combustion zone relative to the total time in a first combustion zone and the second combustor zone is a results effective variable that controls emission (Paragraph 0005 states that the time in the second combustion zone is less than the time in a first combustion zone, so that the second combustion zone is at least less than 50% of the total time in the first and second combustion zones).  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the time in a second combustion zone relative to the total time in a first combustion zone and the second combustor zone is a results effective variable that controls emission.  Thus, the claimed limitation of wherein the second portion of the total time period is between about 30% and about 50% of the total time period is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Crothers in view of Burd wherein the second portion of the total time period is between about 30% and about 50% of the total time period in order to optimize emissions (The modification has the second portion of the total time period is between about 30% and about 50% of the total time period).
Regarding claim 9, Crothers in view of Burd and Lemon teach the invention as claimed.
Crothers further discloses an outer sleeve (Figure 2; 80 and 76) surrounding at least a portion of the combustion liner; wherein the combustion liner defines a first radial opening (The opening in Figure 18; 72 for 130) downstream from the plurality of bundled tube fuel nozzles; wherein the outer sleeve defines a second radial opening (The opening in Figure 18; 80 for 130); wherein the second radial opening is aligned with the first radial opening; and wherein a fuel injector (Figure 18; 130) of the plurality of fuel injectors extends through the first radial opening and the second radial opening.
Regarding claim 11, Crothers in view of Burd and Lemon teach the invention as claimed.
Crothers further discloses wherein the first combustion zone length is defined between the plurality of outlets and the first radial opening (The first combustion zone length between the outlets and first radial opening), and wherein the second combustion zone length is defined between the first radial opening and the aft frame (The second combustion zone length between the first radial opening and aft frame).

Claim 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crothers in view of Burd and Lemon as applied to claim 2 and 9 above, and further in view of Hughes et al (US 20180187607 as referenced in OA dated 10/12/2021).
Regarding claim 3, Crothers in view of Burd and Lemon teaches the invention as claimed.
Crothers in view of Burd and Lemon does not teach wherein the first radial opening of the combustion liner and the second radial opening of the outer sleeve are shaped as a geometric stadium having a major axis and a minor axis, wherein the major axis is parallel with an axial centerline of the combustor.
However, Hughes teaches a combustor (Figure 2; 22) comprising: 
an end cover (Figure 2; 42) defining a forward end of the combustor (The forward end of the combustor); 
a combustion liner (Figure 2; 46) having an upstream end and a downstream end (The upstream and downstream end of the liner); 
a plurality of fuel injectors (Figure 2; 100) coupled to the combustion liner and disposed downstream from a plurality of fuel nozzles (Figure 2; 40);
an outer sleeve (Figure 2; 48) surrounding at least a portion of the combustion liner; wherein the combustion liner defines a first radial opening (The opening in Figure 2; 46 for 100) downstream from the plurality of fuel nozzles; wherein the outer sleeve defines a second radial opening (The opening in Figure 2; 48 for 100); wherein the second radial opening is 18501846-US-1/GEC-1485 aligned with the first radial opening; and wherein a fuel injector (Figure 2; 100) of the plurality of fuel injectors extends through the first radial opening and the second radial opening;
wherein the first radial opening of the combustion liner and the second radial opening of the outer sleeve are shaped as a geometric stadium (Paragraph 0036, a racetrack is a geometric stadium) having a major axis (The major axis of the openings along Figure 2; 300 for Figure 5; 270 with a racetrack shape.  Paragraph 0047. The major axis extends in the same direction as 105 (which is part of 104) as shown in Figure 5. Figure 2 shows 104 extending in the direction of Figure 2; 300) and a minor axis (The minor axis of the openings for Figure 5; 270 with a racetrack shape.  Paragraph 0047.), wherein the major axis is parallel with an axial centerline of the combustor (Figure 2; 300).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Crothers in view of Burd and Lemon wherein the first radial opening of the combustion liner and the second radial opening of the outer sleeve are shaped as a geometric stadium having a major axis and a minor axis, wherein the major axis is parallel with an axial centerline of the combustor as taught by and suggested by Hughes because it has been held that applying a known technique, in this case Hughes’s providing fuel according to the steps described immediately above, to a known device, in this case, Crothers in view of Burd and Lemon’s fuel injector, ready for improvement to yield predictable results, in this case supplying fuel at a second combustion zone, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses the shape and arrangement of the fuel injector of Hughes for the fuel injector of Crothers in view of Burd and Lemon).
Regarding claim 10, Crothers in view of Burd and Lemon teaches the invention as claimed.
Crothers in view of Burd and Lemon does not teach wherein the first radial opening of the combustion liner and the second radial opening of the outer sleeve are shaped as a geometric stadium having a major axis and a minor axis, wherein the major axis is parallel with an axial centerline of the combustor.
However, Hughes teaches a combustor (Figure 2; 22) of a gas turbine engine (Figure 1; 10) comprising: 
an end cover (Figure 2; 42)defining a forward end of the combustor (The forward end of the combustor); 
a combustion liner (Figure 2; 46) having an upstream end and a downstream end (The upstream and downstream end of the liner); 
a plurality of fuel injectors (Figure 2; 100) coupled to the combustion liner and disposed downstream from a plurality of fuel nozzles (Figure 2; 40);
an outer sleeve (Figure 2; 48) surrounding at least a portion of the combustion liner; wherein the combustion liner defines a first radial opening (The opening in Figure 2; 46 for 100) downstream from the plurality of fuel nozzles; wherein the outer sleeve defines a second radial opening (The opening in Figure 2; 48 for 100); wherein the second radial opening is 18501846-US-1/GEC-1485 aligned with the first radial opening; and wherein a fuel injector (Figure 2; 100) of the plurality of fuel injectors extends through the first radial opening and the second radial opening;
wherein the first radial opening of the combustion liner and the second radial opening of the outer sleeve are shaped as a geometric stadium (Paragraph 0036, a racetrack is a geometric stadium) having a major axis (The major axis of the openings along Figure 2; 300 for Figure 5; 270 with a racetrack shape.  Paragraph 0047. The major axis extends in the same direction as 105 (which is part of 104) as shown in Figure 5. Figure 2 shows 104 extending in the direction of Figure 2; 300) and a minor axis (The minor axis of the openings for Figure 5; 270 with a racetrack shape.  Paragraph 0047.), wherein the major axis is parallel with an axial centerline of the combustor (Figure 2; 300).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Crothers in view of Burd and Lemon wherein the first radial opening of the combustion liner and the second radial opening of the outer sleeve are shaped as a geometric stadium having a major axis and a minor axis, wherein the major axis is parallel with an axial centerline of the combustor as taught by and suggested by Hughes because it has been held that applying a known technique, in this case Hughes’s providing fuel according to the steps described immediately above, to a known device, in this case, Crothers in view of Burd and Lemon’s fuel injector, ready for improvement to yield predictable results, in this case supplying fuel at a second combustion zone, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses the shape and arrangement of the fuel injector of Hughes for the fuel injector of Crothers in view of Burd and Lemon).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crothers in view of Burd and Lemon as applied to claim 2 above, and further in view of Uhm (US 20130045450 as referenced in OA dated 5/5/2021).
Regarding claim 7, Crothers in view of Burd and Lemon teaches the invention as claimed.
Crothers further discloses wherein each bundled tube fuel nozzle of the plurality of bundled tube fuel nozzles comprises a fuel plenum body comprising a forward wall (Figure 7; 107), and an outer band (Annotated Figure 7; labeled outer band); a fuel plenum (Figure 7; 114) defined within the fuel plenum body; and a plurality of tubes (Figure 7; 108) extending through the forward wall, the fuel plenum, and the aft wall.
Crothers in view of Burd and Lemon does not teach wherein each bundled tube fuel nozzle of the plurality of bundled tube fuel nozzles comprises an aft wall.
However, Uhm teaches a combustor (Figure 1; 10) comprising: 
an end cover (Figure 1; 14) defining a forward end (The forward end of the combustor) of the combustor; 
a combustion liner (Figure 1; 20, 22) having an upstream end and a downstream end (The upstream and downstream end of the liner); 
a bundled tube fuel nozzle assembly (Figure 2) comprising a plurality of bundled tube fuel nozzles (Figure 3; 56 and 24) fluidly coupled to the end cover at the upstream end of the combustion liner and extending to a plurality of outlets in a cap plate (The outlets in the cap plate defining Figure 5; 34), the cap plate defining a diameter (The diameter of the cap plate) of the bundled tube fuel nozzle assembly;
wherein each bundled tube fuel nozzle of the plurality of bundled tube fuel nozzles comprises a fuel plenum body (The body defining Figure 5; 40) comprising a forward wall (The wall defining Figure 5; 32), an aft wall (Figure 5; 44), and an outer band (Figure 5; 38); a fuel plenum (Figure 5; 40) defined within the fuel plenum body; and a plurality of tubes (Figure 5; 56 and 24) extending through the forward wall, the fuel plenum, and the aft wall.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Crothers in view of Burd and Lemon wherein each bundled tube fuel nozzle of the plurality of bundled tube fuel nozzles comprises an aft wall as taught by and suggested by Uhm because it has been held that applying a known technique, in this case Uhm’s arrangement of fuel nozzles according to the steps described immediately above, to a known device, in this case, Crothers in view of Burd and Lemon’s fuel nozzles, ready for improvement to yield predictable results, in this case providing fuel to a first combustion zone, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses the arrangement of fuel nozzles of Figure 4 of Uhm which has an aft plate, Figure 5; 44 of Uhm as the arrangement of fuel nozzles of Crothers.  As a note, the fuel ports, Figure 7; 118 of Crothers are still at different axial locations).

Claim 14-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crothers in view of Burd.
Regarding claim 14, Crothers discloses a method of operating a combustor (Figure 2; 42), comprising:
firing a bundled tube fuel nozzle assembly (The assembly of Figure 5; 70) within a combustion liner (Figure 2; 72 and 74) of the combustor, whereby combustion gases (The combustion gases formed by Figure 2; 70 and 128) at a first temperature (The first temperature of the combustion gases within Annotated Figure 2; labeled first combustion zone length) are generated within a first combustion zone length (Annotated Figure 2; labeled first combustion zone length);
firing a fuel injector (Figure 2; 128) downstream from the bundled tube fuel nozzle assembly within the combustion liner of the combustor, whereby additional combustion gases (The combustion gases formed by Figure 2; 128) are generated within a second combustion zone length (Annotated Figure 2; labeled second combustion zone length), the additional gases having a second temperature (The second temperature of the additional combustion gases within Annotated Figure 2; labeled second combustion zone length);
a diameter (The diameter of Figure 5; 106) of the bundled tube fuel nozzle assembly.
Crothers does not disclose wherein the first combustion zone length is between about 45% and about 80% of a diameter of the bundled tube fuel nozzle assembly, and wherein the second combustion zone length is between about 120% and about 180% of the diameter of the bundled tube fuel nozzle assembly.
However, Burd teaches a method of operating a combustor (Figure 2; 10), comprising:
firing a fuel nozzle assembly (Figure 2; 40, 42, 36) within a combustion liner (Figure 2; 34 or 32) of the combustor, whereby combustion gases (The combustion gases in Paragraph 0003) at a temperature (The temperature of the combustion gases) are generated within a combustion zone length (The axial length of Figure 1; 32);
a height (Figure 2; H1) of the fuel nozzle assembly; and
teaches in Paragraph 0019 that the combustion zone length in relation to the height (in the context of Crothers this is the diameter of the bundled tube fuel nozzle assembly) is a results effective variable that controls emissions (Paragraph 0019 states that L/H3 and H1/H3 are results-effective variables that control emissions, so that each of L, H1, and H3 is a results-effective variable that controls emissions, thus the ratio of L/H1 is also a results-effective variable that controls emissions.  Also, L/H3 and H1/H3 are each a results-effective variable that controls emissions, so that dividing L/H3 by H1/H3 which results in L/H1 is also a results-effective variable that controls emissions) and in Paragraph 0041 that H1 and L are results-effective variable that controls residence time of a combustion zone (Paragraph 0041 states the volume of a combustor is a result-effective variable which controls residence time and one of ordinary skill would know that H1 and L directly affect the volume of the combustor) which is also a results-effective variable that controls emissions.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the combustion zone length in relation to the diameter of the fuel nozzle assembly is a results-effective variable that controls emissions.  Thus, the claimed limitation of wherein the first combustion zone length is between about 45% and about 80% of a diameter of the bundled tube fuel nozzle assembly, and wherein the second combustion zone length is between about 120% and about 180% of the diameter of the bundled tube fuel nozzle assembly is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Crothers wherein the first combustion zone length is between about 45% and about 80% of a diameter of the bundled tube fuel nozzle assembly, and wherein the second combustion zone length is between about 120% and about 180% of the diameter of the bundled tube fuel nozzle assembly in order to optimize emissions in both the first and second combustion zones (The modification has the first combustion zone length between about 45% and about 80% of the diameter of the bundled tube fuel nozzle assembly, and the second combustion zone length between about 120% and about 180% the diameter of the bundled tube fuel nozzle assembly).
Regarding claim 15, Crothers in view of Burd teaches the invention as claimed.
Crothers further discloses wherein the bundled tube fuel nozzle assembly includes a plurality of outlets (The outlets in Figure 7; 106 for 108) and includes a cap plate (Figure 7; 106) that defines the diameter of the bundled tube fuel nozzle assembly.
Regarding claim 16, Crothers in view of Burd teaches the invention as claimed.
Crothers further discloses wherein the combustion liner defines a radial opening (The opening in Figure 18; 72 for 130) through which the fuel injector is disposed; wherein the first combustion zone length is defined between the plurality of outlets and the radial opening; and  21501846-US-1/GEC-1485 wherein the second combustion zone length is defined between the radial opening and an aft frame (Annotated Figure 2; labeled aft frame which is the portion of Figure 2; 74 which connects to 48.).
Regarding claim 19, Crothers in view of Burd teaches the invention as claimed.
Crothers further discloses providing the additional combustion gases at the second temperature to a turbine (Figure 2; 48) downstream of the combustor; wherein the combustion gases and the additional combustion gases travel from the combustor to the turbine over a total time period (The total time period for the gases to travel over the combustion zone defined by Annotated Figure 2; labeled first and second combustion zone length).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crothers in view of Burd as applied to claim 19 above, and further in view of Lemon.
Regarding claim 20, Crothers in view of Burd teaches the invention as claimed.
Crothers further discloses wherein the total time period comprises a first portion of the total time period in the first combustion zone length (The time period to flow over the first combustion zone length) and a second portion of the total time period in the second combustion zone length (The time period to flow over the second combustion zone length).
Crothers in view of Burd does not disclose wherein the second portion of time is about 30% to about 50% of the total time period.
However, Lemon teaches a method of operating a combustor (Figure 1; 24), comprising:
firing a bundled tube fuel nozzle assembly (Figure 2; 120. Paragraph 0038 states the combustor is can-annular, so that each can has the bundled tube fuel nozzles, 122) within a combustion liner (The inner radially wall with respect to the central axis of the combustor of Figure 2; 132) of the combustor, whereby combustion gases at a first temperature are generated within a first combustion zone length (The first temperature in Annotated Figure 2; labeled first combustion zone length.  Paragraph 0005); 
firing a fuel injector (Figure 2; 300) downstream from the bundled tube fuel nozzle assembly within the combustion liner of the combustor, whereby combustion gases at a second temperature are generated within a second combustion zone length (The second temperature in Annotated Figure 2; labeled second combustion zone length.  Paragraph 0005) which is longer than the first combustion zone length; and
teaches in paragraph 0005 that the time in a second combustion zone relative to the total time in a first combustion zone and the second combustor zone is a results effective variable that controls emission (Paragraph 0005 states that the time in the second combustion zone is less than the time in a first combustion zone, so that the second combustion zone is at least less than 50% of the total time in the first and second combustion zones).  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the time in a second combustion zone relative to the total time in a first combustion zone and the second combustor zone is a results effective variable that controls emission.  Thus, the claimed limitation of wherein the second portion of the total time period is between about 30% and about 50% of the total time period is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Crothers in view of Burd wherein the second portion of the total time period is between about 30% and about 50% of the total time period in order to optimize emissions (The modification has the second portion of the total time period is between about 30% and about 50% of the total time period).

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
Applicant asserts that Beran is not applicable because Beran does not disclose first and second combustion zones.  Examiner respectfully disagrees.  Beran teaches a combustion zone and that the ratio of L/D is a results-effective variable that controls residence time.  One of ordinary skill would understand that this teaching can be applied to each combustion zone of Crothers.  Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts that the ranges are critical because the second combustion zone length is longer than the first combustion zone length, but the time in the second combustion zone is less than the time in the first combustion zone length.  Examiner respectfully disagrees.  Lemon discloses the second combustion zone length is longer than the first combustion zone length as shown in Annotated Figure 1 of Lemon, and the time in the second combustion zone is less than the time in the first combustion zone length, see Paragraph 0005 of Lemon.
Applicant’s arguments with respect to claim(s) 1, 8, 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim et al (US 20180230812 as referenced in OA dated 10/12/2021) in Figure 4 and Paragraph 0042 show that a racetrack shape is a stadium shape.
Rathay et al (US 20180216471 as referenced in OA dated 10/12/2021) in Figure 7a and 7b and Paragraph 0048 show that a racetrack shape is a stadium shape.
Kasperski et al (US 20170152748 as referenced in OA dated 10/12/2021) in Figure 7 and Paragraph 0036 that a racetrack shape is a stadium shape.
Benjamin et al (US 20170003030 as referenced in OA dated 10/12/2021)in Paragraph 0052 states a racetrack shape is a stadium shape.
Patel (US 20160305327 as referenced in OA dated 10/12/2021) in Paragraph 0062 states a racetrack shape is a stadium shape.
Laster et al (US 20150276226 as referenced in OA dated 6/3/2022) teaches in Paragraph 0016 that the length to diameter is a results effective variable that controls emissions.
Kuroda et al (US 4898001 as referenced in OA dated 6/3/2022) teaches in Colum 9 lines 17-47 that the length to diameter is a results effective variable that controls ignition in the second stage. 
Turner et al (US 20180328177) states in Paragraph 0046 that annular, can, and cannular combustors are interchangeable.
Porter et al (US 20180292089) states in Paragraph 0030 that teachings from an annular combustors can be applied to can-style combustors.
Vondrell et al (US 20180163558) states in Paragraph 0025 that annular, can, and cannular combustors are interchangeable.
Sorato et al (US 20180135533) states in Paragraph 0052 that teachings from an annular combustors can be applied to can combustors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/            Primary Examiner, Art Unit 3741